DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2012/0293732 A1) in view of Tokas et al. (“Spectroscopic Ellipsometry Investigations of Optical Anisotropy in Obliquely Deposited Hafnia Thin Films”; AIP Conference Proceedings, May 2016, vol 1731, no.1, pp.600007-1 to 600007-3), copy provided by applicant.
Regarding claim 1 and 11, Koike teaches a substrate (11, figure 1) that is transparent to light in a used wavelength band; and
A birefringent layer (13, figure 1) comprising an obliquely deposited film (paragraph 0067) containing a metal oxide as the main component (paragraph 0067),

Koike does not specify that the metal oxide is hafnium oxide.
Tokas teaches that the metal oxide is hafnium oxide (see abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the phase plate of Koike to use hafnium oxide as taught in Tokas in order to protect the phase plate against light induced damage and maintain a high transparency over a wide spectral range (see column 2 lines 9-13).
Regarding claim 2 and 12, Koike teaches the thickness of the first obliquely deposited film and the second obliquely deposited film are equal to or less than the used wavelength (paragraph 0013).
Regarding claim 3 and 14, Koike teaches at least one anti reflection layer formed by laminating two or more kinds of dielectric films having different refractive indices (12, paragraph 0051; also 15A and 15B, figure 1).
Regarding claim 4, 15 and 16, Koike teaches a protective layer formed of a dielectric film on the birefringent layer (14, figure 1; paragraph 0049).
Regarding claim 5 and 17-18, Koike teaches a matching layer (paragraph 0051) formed by laminating two or more kinds of dielectric films having two different refractive indices,
Wherein the substrate (11, figure 1), the matching layer (12, figure 1) and the birefringent layer (13, figure 1) are laminated in this order.
Regarding claim 6, Koike teaches the dielectric film of the protective layer is SiO_2 (paragraph 0110).
Regarding claim 7, Koike teaches the dielectric film in contact with the birefringent layer of the matching layer is SiO_2 (paragraph 0052)
2 and Nb2O5 (Paragraph 0108).
Regarding claim 9, Koike teaches the substrate is quartz (paragraph 0108).
Regarding claim 13 and 19, Koike teaches conducting annealing at a temperature of 200 degrees centigrade (paragraph 0110) after forming the birefringent layer.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2012/0293732 A1) in view of Tokas et al. (“Spectroscopic Ellipsometry Investigations of Optical Anisotropy in Obliquely Deposited Hafnia Thin Films”; AIP Conference Proceedings, May 2016, vol 1731, no.1, pp.600007-1 to 600007-3), copy provided by applicant, as applied to claim 1 above, and further in view of Maeda (US 2015/0316782 A1).
Regarding claim 10, Koike teaches an optical modulator (paragraph 0074), a light source for emitting light (‘incident light’, figure 3), and
Wherein the optical modulator and the optical element are disposed in an optical path after the light source (see figure 3).
Koike in view of Tokas does not specify the projector has a projection optical system for projecting a modulated light.
Maeda teaches a projection optical system (18, figure 1) for projecting a modulated light wherein the light modulator (9R-B, figure 1) and the optical element (10R-10B, figure 1) are between the light source and the projection optical system (see figure 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Koike in view of Tokas to use the projection optical system of Maeda in order to project the image light properly on the display surface for user viewing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 13 of copending Application No. 16/260,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Claim 10 of US 16/260,750 claims an obliquely deposited multi-layer hafnium oxide phase plate formed on a transparent substrate in more detail and including all the limitations of claim 1 of this application.  This could lead to harassment by multiple assignees.
Claim 13 of US 16/260,750 corresponds to claim 3 of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	4/28/2021